Case 14-10258 Doc    65 Filed 11/01/18 Entered     11/01/18 11:53:07
            Desc    Main Document           Page    1 of 7
Case 14-10258 Doc    65 Filed 11/01/18 Entered     11/01/18 11:53:07
            Desc    Main Document           Page    2 of 7
Case 14-10258 Doc    65 Filed 11/01/18 Entered     11/01/18 11:53:07
            Desc    Main Document           Page    3 of 7
Case 14-10258 Doc    65 Filed 11/01/18 Entered     11/01/18 11:53:07
            Desc    Main Document           Page    4 of 7
Case 14-10258 Doc    65 Filed 11/01/18 Entered     11/01/18 11:53:07
            Desc    Main Document           Page    5 of 7
Case 14-10258 Doc    65 Filed 11/01/18 Entered     11/01/18 11:53:07
            Desc    Main Document           Page    6 of 7
Case 14-10258 Doc    65 Filed 11/01/18 Entered     11/01/18 11:53:07
            Desc    Main Document           Page    7 of 7
